Pee, Curiam:
We have examined this voluminous record with some care, and find it free from error. The only matter calling for comment is raised by the eighteenth assignment, and refers to the question of damages. While it is undoubtedly true that mere speculative profits cannot be recovered in an action for breach of contract, a careful examination of the assignment shows that the profits in question were not within this rule. The jury have found the contract to be as plaintiff alleged ; that it was an entire contract; that the defendant was to furnish plaintiff with enough coal to keep its sixty ovens in operation for six months, and that the price was to be one dollar per ton. The profits in such case were not speculative; they did not depend upon the fluctuations of the market, or the demand for coke, and they could be ascertained with mathematical accuracy. As the plaintiff corporation was obliged to equip itself at a heavy expense to perform the contract, it is only just that upon its breach it should recover for the net profits which it certainly would have made.
Judgment affirmed.